Citation Nr: 0313852	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a migraine 
disorder, previously characterized as a pain disorder, 
secondary to service-connected right eye disorder.

2.  Entitlement to service connection for major depression, 
secondary to service-connected right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the RO in 
White River Junction, Vermont, which denied service 
connection for a migraine disorder and major depressive 
disorder as secondary to a service-connected right eye 
disorder.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

During a Travel Board hearing in January 2002, the veteran 
testified that he had received treatment from Dr. Aaron 
Future in Philadelphia, Pennsylvania.  He also testified that 
he had an appointment with the Washington, Pennsylvania VA 
outpatient treatment center in March 2002.  The file does not 
contain any of the above-mentioned medical records.  The RO 
is instructed to obtain the requested records for association 
with the claims file.  

Furthermore, the record indicates that the veteran was last 
seen by a VA examiner in July 2001 for an eye examination.  
The Board finds that the veteran should be afforded current 
ophthalmology and psychiatric VA examinations in order to 
determine the etiology of any psychiatric, migraine or pain 
disorder.  

Finally, many private medical have been associated with the 
claims folder that have not been reviewed by the RO.  
Pursuant to the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), these records, and any others that 
are added to the claims folder, must be reviewed and 
considered by the RO prior to a review by the Board.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for a 
migraine disorder, previously 
characterized as a pain disorder, 
secondary to service-connected right eye 
disorder and entitlement to service 
connection for major depression, 
secondary to service-connected right eye 
disorder 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 
C.F.R. § 3.159 are fully complied with 
and satisfied.

2.  The RO should obtain all the 
veteran's medical records from Dr. Aaron 
Future, located in Philadelphia, 
Pennsylvania for any treatment for major 
depression, migraine headaches or pain 
disorder.  

3.  The RO should obtain the veteran's 
medical records from the VA Outpatient 
Treatment Clinic in Washington, 
Pennsylvania, for any treatment for 
major depression, migraine headaches or 
pain disorder at any time since service 
to the present.  Please request complete 
clinical records.  

4.  The veteran should be afforded VA 
examinations to evaluate the nature and 
extent of any psychiatric, migraine or 
pain disorder.  Before evaluating the 
veteran, the physician should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiners should indicate 
that the file was reviewed.  The 
examiners' reports should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  The 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: 

Ophthalmology Examination
The ophthalmologist is requested to 
offer an opinion as to whether it 
is as likely as not that the 
veteran's service-connected right 
eye disorder caused or aggravated 
the veteran's current migraine or 
pain disorder or his major 
depression.

Psychiatric Examination
The psychiatrist is requested to 
offer an opinion as to whether it 
is as likely as not that the 
veteran's service-connected right 
eye disorder caused or aggravated 
the veteran's major depression.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


